MARING, Justice,
concurring.
[¶ 27] I concur in the majority opinion. I do not disagree with the majority’s interpretation of N.D. Admin. Code § 75-02-04.1-08.2 or our prior case law interpreting it. I write to express frustration with the definition of “equal physical custody” in this guideline. See N.D. Admin. Code § 75-02-04.1-08.2. “Equal physical custody means each parent has physical custody of the child, ... exactly fifty percent of the time.” Id. (emphasis added).
[¶ 28] Our Court interpreted this definition in Serr I and Serr II and concluded that a custody arrangement whereby one parent has custody “three days per week from Thursday afternoon through Sunday afternoon” and “grants [the other parent] custody for the remaining period of time, with an equal split of holidays and a preference for the other parent to provide daycare whenever needed,” does not grant the parties “equal physical custody,” as contemplated by the definition in N.D. Admin. Code § 75-02-04.1-08.2. Serr v. Serr, 2008 ND 229, ¶ 13, 758 N.W.2d 739. Clearly, under this language one parent received custody four days and the other parent received custody three days out of the seven-day week. Id.
[¶ 29] In Boumont v. Boumont, this Court concluded that the custody provision in the judgment which simply assigned each parent physical custody of the child “one-half of the time” met the definition of “equal physical custody” for the purposes of the application of N.D. Admin. Code § 75-02-04.1-08.2. 2005 ND 20, ¶9, 691 N.W.2d 278. Our Court made it clear, the language of the judgment and not the reality of custody controlled whether the guideline applied. Id.
[¶ 30] In the present case, we construe a provision for custody that states the *900parents are “sharing] the physical custody of the minor children” and then provides that custody will be shared “on a two week rotation during the school year” as follows:
a. During week one, Defendant has physical custody of the minor child during the week except Plaintiff has physical custody of the minor child from 8:00 a.m. Thursday morning until 6:00 p.m. Sunday evening.
b. During week two, Defendant has physical custody of the minor child during the week except Plaintiff has physical custody of the minor child from 8:00 a.m. Thursday morning until 10:00 a.m. Saturday morning.

Summer

The parties shall share the physical custody of the minor child when school is out on the same schedule as in the school year except that during the first full week of the months of June, July and August, Plaintiff has physical custody of the minor child from 8:00 a.m. Monday morning until 6:00 p.m. Sunday evening. This scheduled time takes the place of a rotation where Plaintiff has custody of the minor child from 8:00 a.m. Thursday morning until 6:00 p.m. Sunday evening.

Special days

Plaintiff shall have custody of the minor child on Mother’s day and her birthday (8:00 a.m. until 7:30 p.m. each day) and Christmas Eve each year (12 noon on December 24 until 9:00 a.m. December 25). Defendant shall have custody of the minor child on Father’s day and his birthday (8:00 a.m. until 7:30 p.m. each day) and Christmas Day each year (9:00 a.m. on December 25 until 8:00 a.m. December 26). Plaintiff will have the minor child on the minor child’s birthday (8:00 a.m. to 8:00 p.m.) in even years and Defendant will have the minor child on this birthday (8:00 a.m. to 8:00 p.m.) during odd years.

Holidays

Plaintiff will have the minor child during the following holidays:
4th of July (With weekend when 4th falls on a Monday or Friday)
Thanksgiving (Thursday at 8:00 a.m. to Saturday at 10:00 a.m.)
News Years Eve (5:00 p.m. New Year’s Eve to 8:00 p.m. on New Year’s Day)
Presidents Day (3 day weekend)
Defendant will have the minor child during the following holidays:
Labor Day (3 day weekend)
Easter Day (9:00 a.m. to 8:00 p.m.)
Memorial Day (3 day weekend)
This holiday schedule begins in 2005 and alternates each succeeding year, so that the parent who has the child for a particular holiday during the year will not have him on such holiday in the following year. Special days and holidays take precedence over the school and summer custody schedules.
If this schedule is analyzed using days and half-days, Susan Thornton has the child approximately 184 days a year, which is more than fifty percent of 365 days. However, if the schedule is analyzed by hours, Susan Thornton’s physical custody of the minor child falls short of fifty percent of the time. When the parties’ custody arrangement is laid out on a calendar, it is easy to see that Richard Klose would have the child Monday, Tuesday, and Wednesday, and Susan Thornton would have the child Thursday, Friday, Saturday, and Sunday, except every other weekend Richard Klose would have custody approximately one-half of Saturday and all of Sunday. It appears reasonable that Richard Klose would want and should have the *901child on some weekends as a working parent. It can be inferred that in exchange for giving up these weekends, Susan Thornton was granted week-long custody of the child the first full week of June, July, and August every year.
[¶ 31] My concern is that we now have taken the next step and are involved in-counting the number of hours the judgment allocates to each parent to determine whether N.D. Admin. Code § 75-02-04.1-08.2 applies. This, I fear, will result in family law practitioners advising their clients only to stipulate simply “to exactly fifty percent of the time” for each parent to have physical custody in order to avoid an interpretation of a specific schedule as not to be “exactly fifty percent of the time.” In my opinion, this is a regression back to the days of agreements for “reasonable visitation,” which inevitably resulted in subsequent litigation. Future stipulations and judgments which merely recite physical custody shall be shared “exactly fifty percent of the time” can conceivably result in side agreements between the parents, which may or may not be enforceable and even more litigation.
[¶ 32] However, it appears that these concerns may be unfounded, because N.D.C.C. § 14-09-30(2), effective on August 1, 2009, appears to require a “parenting plan,” which must include, at a minimum, a provision setting out a parenting schedule, including under (d):
(1) Holidays and days off from school, birthday, and vacation planning;
(2) Weekends and weekdays; and
(3) Summers;
Under N.D.C.C. § 14-09-30(2), if the parties do not include such provisions, they must provide the court with an explanation as to why a provision is not included. This language in N.D.C.C. § 14-09-30(2) may give parties, who wish to stipulate to share physical custody or “residential responsibility” exactly fifty percent of the time, a way to do just that in their stipulation. Whether an explanation that setting out a schedule that provides “exactly fifty percent of the time” down to the hour is too difficult or onerous will satisfy a trial court, is left to future litigation.
[¶ 33] The child support guideline, N.D. Admin. Code § 75-02-04.1-08.2, seems to provide an impediment to all the progress made by recent statutory changes toward amicable resolution of custody disputes. Custody has always been an area that the courts want parties to settle and agree upon. I am of the opinion that it would serve families better if the guideline at issue measured time in days or nights and defined day and night. See, e.g., N.D. Admin. Code § 75-02-04.1-08.1(1) (“For purposes of this section, ‘extended visitation’ means visitation between an obligor and a child living with an obli-gee scheduled ... to exceed sixty of ninety consecutive nights or an annual total of one hundred sixty-four nights”) (emphasis added).
[¶ 34] The “bright line” created by the child support guideline at issue does not take into consideration its impact on the resolution of custody arrangements between parties. It also ignores reality. What do the parties, who are attempting to meet “exactly fifty percent of the time,” do with holidays and birthdays when they land on the other parent’s day or weekend with the child? Do the parents need to provide in the stipulation and judgment year by year how to readjust the schedules to make certain the other parent receives lost hours? This is only one small example of the difficulty with complying with this *902guideline. I sincerely hope the drafters of the child support guidelines consider the impact the guideline at issue has on the settlement of custody disputes and the interrelationship between payment of child support and custody in this context.
[¶ 35] I respectfully concur.
[¶ 36] MARY MUEHLEN MARING